      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 1 of 44




                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA


 ANIMAL LEGAL DEFENSE FUND,
 IOWA CITIZENS FOR COMMUNITY
 IMPROVEMENT, BAILING OUT BENJI,
 PEOPLE FOR THE ETHICAL
 TREATMENT OF ANIMALS, INC., and                    CASE NO. 4:19-cv-124
 CENTER FOR FOOD SAFETY

                               Plaintiffs,
                                                    CIVIL RIGHTS COMPLAINT
                       v.

 KIMBERLY K. REYNOLDS, in her official
 capacity as Governor of Iowa, TOM
 MILLER, in his official capacity as Attorney
 General of Iowa, and DREW SWANSON, in
 his official capacity as Montgomery County,
 Iowa County Attorney,

                               Defendants.


   Plaintiffs Animal Legal Defense Fund (ALDF), Iowa Citizens for Community Improvement

(CCI), Bailing Out Benji, People for the Ethical Treatment of Animals, Inc. (PETA), and Center

for Food Safety (CFS), by and through their attorneys, Rita Bettis Austen of the American Civil

Liberties Union of Iowa; Matthew Liebman, Cristina Stella, and Kelsey Eberly of ALDF;

Professors Justin Marceau and Alan Chen of the University of Denver Sturm College of Law,

who are of counsel to ALDF; Matthew Strugar of the Law Office of Matthew Strugar; George

Kimbrell of the CFS; and David S. Muraskin of Public Justice, P.C., respectfully allege as

follows:

                                       INTRODUCTION

   1.   In 2012, Iowa enacted its original “Ag-Gag” law, Iowa Code § 717A.3A, which

criminalized undercover investigations at factory farms and slaughterhouses.


                                                1
       Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 2 of 44




   2.   In 2017, Plaintiffs brought suit challenging the constitutionality of that law.

   3.   Earlier this year, this Court granted summary judgment to Plaintiffs, finding that the law

was facially unconstitutional under the First Amendment, and enjoined the state from enforcing

it. See Animal Legal Def. Fund v. Reynolds, 353 F. Supp. 3d 812 (S.D. Iowa 2019) (granting

summary judgment); ECF No. 86 (Feb. 14, 2019) (granting declaratory and injunctive relief).

   4.   Less than three weeks after the Court enjoined enforcement of the first Ag-Gag law, the

legislature introduced a new one. And on March 14, 2019, Defendant Governor Reynolds signed

into law Senate File 519, now codified at Iowa Code § 717A.3B.

   5.   As with the old Ag-Gag law, the new Ag-Gag law criminalizes undercover investigations

at factory farms and slaughterhouses, the only difference being the law targets a slightly different

form of speech that is integral to those investigations.

   6.   Undercover investigations of factory farms and slaughterhouses regularly reveal criminal

cruelty to animals, unsafe food safety practices, environmental hazards, and inhumane working

conditions.

   7.   In the last decade alone, journalists and animal protection advocates have conducted

more than eighty undercover investigations at factory farms in the United States, virtually all of

which would be criminalized by the new Ag-Gag law. Without exception, each investigation has

exposed horrific animal suffering and many have led to food safety recalls, citations for

environmental and labor violations, evidence of health code violations, plant closures, criminal

animal cruelty convictions, and civil litigation. These investigations have resulted in thousands

of news stories and have made invaluable contributions to national conversations on matters of

significant public concern.

   8.   In 2011, an undercover investigation at Iowa Select Farms exposed workers hurling small




                                                  2
                                                          Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 3 of 44




piglets onto a concrete floor.1 That same year, undercover investigators at Iowa’s Sparboe Farms

documented hens with gaping, untreated wounds laying eggs in cramped conditions among

decaying corpses.2 Using undercover investigators employed at a Hormel Foods supplier in

Iowa, Plaintiff PETA documented and exposed workers who beat pigs with metal rods, stuck

clothespins into pigs’ eyes and faces, and kicked a young pig in the face, abdomen, and genitals

to make her move while telling one investigator, “You gotta beat on the bitch. Make her cry.”

Another PETA investigation revealed horrific treatment of cows at an Iowa kosher

slaughterhouse, some of whom remained conscious for as long as two minutes after their throats

had been slit.

                                9.   Undercover investigations at agricultural production facilities also document unsafe

working conditions, improper food safety practices, sexual misconduct, violations of labor laws,

and violations of environmental laws.

                                10.  In passing each of Iowa’s Ag-Gag laws, the legislature intended to prevent such

investigations with the force of criminal penalties. And it has succeeded. In the years leading up

to the passage of the first Ag-Gag law in 2012, there were at least ten undercover investigations

in Iowa. There have been none since.

                                11.  Efforts to conduct undercover investigations, labor organizing, and advocacy regarding

agriculture production facilities are often employment-based. Investigators or labor organizers

obtain a job through the usual channels, then document activities in the facility through a hidden


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
  Anne-Marie Dorning, Iowa Pig Farm Filmed, Accused of Animal Abuse, ABC NEWS (June 29,
2011), https://abcnews.go.com/Business/iowa-pig-farm- filmed-accused-animal-
abuse/story?id=13956009.
2
  Tiffany Hsu, McDonald’s Cuts Egg Supplier After Undercover Animal Cruelty Video, L.A.
TIMES (Nov. 18, 2011, 2:24 PM),
http://latimesblogs.latimes.com/money_co/2011/11/mcdonalds- cuts-egg-supplier-after-
undercover-animal-cruelty-video.html.

                                                                                                                                                                                                                                                                           3
       Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 4 of 44




camera or work to organize coworkers, while performing the tasks required of them as

employees. When obtaining employment, investigators actively or passively conceal their

underlying motive, as well as their affiliations with journalistic or advocacy groups.

   12.  In other cases, such as investigations into puppy mills, groups or their agents may pose as

customers, or buyers, to gain access to facilities so they can observe and document conditions for

puppies and dogs.

   13.  Like the first Ag-Gag law, the new law gags critics of unsafe, abusive, or illegal practices

within industrial agriculture by creating a content- and viewpoint-based crime that targets

undercover investigators and other critics of industrialized agricultural production.

   14.  The new Ag-Gag law criminalizes using “deception,” which is defined to include

affirmative statements or omissions, to gain access to or employment at an agricultural

production facility “with the intent to cause physical or economic harm or other injury to the

agricultural production facility’s operations, agricultural animals, crop, owner, personnel,

equipment, building, premises, business interest, or customer.” Iowa Code § 717A.3B(1)(a), (b).

   15.  By targeting the intent to create “economic harm” or some undefined “other injury” to an

“agricultural production facility,” the statute makes clear it is not simply regulating access, but

the speech generated as a result of undercover investigations and the subsequent release of

information to the public, consumers, and advocacy groups.

   16.  Exposure of truthful information obtained by critics of industrial agricultural practices

from undercover investigations has had and will continue to have the natural result of creating

publication or reputational injuries to agricultural production facilities. Such exposure generates

boycotts, food safety recalls, citations for environmental, labor, and health code violations, and

criminal convictions. Because these reputational harms are “economic harms” or, potentially




                                                  4
       Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 5 of 44




“other injur[ies],” the new Ag-Gag law criminalizes undercover investigations at these facilities.

   17.  The Ag-Gag law creates a free speech paradox. When Plaintiffs’ undercover investigators

come across extreme animal cruelty or serious violations of food safety, labor, or environmental

laws, they are more likely to receive more media attention, and will be more likely to be

prosecuted under Iowa Code § 717A.3B. The more significant the public’s interest in the exposé,

the more likely the economic harm or “other injury,” and thus the more likely a prosecution.

Thus, the objective, and reality, of the law is to impede not just the gathering, but particularly the

release of information of public concern.

   18.  Plaintiffs—the same entities that successfully brought suit to enjoin Iowa’s first Ag-Gag

law—now bring this action asking the Court to strike down the criminalization of investigations

undertaken with an intent to cause “economic harm or other injury” from both substantive

subsections of Iowa’s new Ag-Gag law, Iowa Code § 717A.3B(1)(a) and (b).

                                  JURISDICTION AND VENUE

   19.  This action arises under the U.S. Constitution and laws of the United States, including

42 U.S.C. §§ 1983 and 1988. Jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§

1331 and 1343.

   20.  This Court has authority to grant the declaratory and injunctive relief herein requested

pursuant to 28 U.S.C. §§ 2201 and 2202, and Rules 57 and 65 of the Federal Rules of Civil

Procedure.

   21.  Venue is proper in the U.S. District Court for the Southern District of Iowa pursuant to

28 U.S.C. § 1391(b)(1) and (2).

                                             PARTIES

                                              Plaintiffs




                                                  5
       Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 6 of 44




   22.  Plaintiff ANIMAL LEGAL DEFENSE FUND (ALDF) is a national non-profit animal

protection organization founded in 1979 that uses education, public outreach, investigations,

legislation, and litigation to protect the lives and advance the interests of animals, including those

raised for food. ALDF’s work is supported by more than 200,000 members and supporters across

the country, including in Iowa. ALDF promotes the humane treatment of farmed animals. ALDF

and its agents have conducted undercover investigations at animal facilities around the country,

including facilities that would meet the definition of an “agricultural production facility” under

Iowa Code § 717A.1(5)(a). ALDF would like to retain an investigator to conduct an investigation

at an agricultural production facility in Iowa, has conducted animal welfare investigations in

Iowa before, and has a professional working relationship with a licensed private investigator in

Iowa. Moreover, ALDF’s core mission of improving the lives of animals is fundamentally

impaired by the Ag-Gag law. ALDF uses investigations to support its litigation and outreach, and

this law directly impedes these efforts by diminishing the supply of such investigations. ALDF

also spends significant resources to prevent the spread of unconstitutional Ag-Gag laws,

including the ones enacted in Iowa. These expenditures to counteract these unconstitutional civil

rights violations constitute a harmful diversion of ALDF’s resources and a loss to the

organization because those resources could otherwise be spent to further ALDF’s core mission of

protecting the lives and advancing the interests of animals through the legal system, including,

for example, efforts to gain new legal protections for animals. ALDF, however, is obligated to

divert its resources in order to prevent the harm Ag-Gag laws, like and including the one most

recently enacted in Iowa, pose to ALDF’s core mission because such laws prevent the creation

and dissemination of information that protects the lives and advances the interests of animals,

and because such laws directly impede the improvement of animals’ status in the law.




                                                  6
       Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 7 of 44




   23.  Plaintiff IOWA CITIZENS FOR COMMUNITY IMPROVEMENT (CCI) is a statewide

Iowa non-profit organization that works to enable Iowans from all walks of life—urban and

rural, young and old, immigrants and lifelong Iowans—to make change in their communities by

raising their voices and doing grassroots advocacy. They have approximately 5,100 dues paying

members around the state, in addition to another 17,000 supporters and activists who sign up to

receive CCI emails, take action online, attend meetings, sign petitions, and engage in other forms

of activism with and for CCI. Many of their members are workers in agricultural facilities,

through which CCI would be able to engage in undercover investigations and engage in evidence

collection through false pretenses in order to support its advocacy mission, were it not for the

Ag-Gag law. Their motto is “People Before Politics. People Before Profits. People Before

Polluters.” Their organizational priorities include fighting factory farms and protecting Iowa’s

clean water and environment, as well as advancing worker justice, racial justice, and immigrants’

rights. They work to organize workers, and have specifically worked in the past to organize in

hog facilities. In 2015, they worked with Latino workers in an egg and poultry facility who had

been forced to pay for their own protective gear. CCI did not engage in undercover investigations

as part of that advocacy, and did not collect footage of conditions for workers inside that facility,

out of fear of criminal liability imposed by Iowa’s first Ag-Gag law. Prior to the first Ag-Gag

law, CCI’s members—who were workers in targeted facilities— would collect photographic

evidence of poor or unsafe working conditions. Those photos were key components of the

complaint that CCI members, who were Latino farmworkers, filed with the Occupational Safety

and Health Administration (OSHA) in 2012 against Anogla Pork LLC—which resulted in the

agency issuing citations and notifications of penalty to Anogla Pork later that year. In that case,

the ability of CCI, through its members, to obtain photographic evidence under the pretense of




                                                  7
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 8 of 44




simply being workers showing up for duty, was critical to the citations, which included serious

violations for failing to furnish facilities that were “free from recognized hazards that were

causing or likely to cause death or serious physical harm” to employees. In addition, CCI has

utilized and would utilize video and images gathered from such investigations in its online and

in-person activism, including online petitions and other forms of advocacy. But, now, when they

believe illegal dumping into Iowa waterways or other violations of the Clean Water Act are

occurring, they have been chilled from obtaining video evidence of those violations. Because of

the fear of criminal prosecution imposed by the new Ag-Gag law, CCI and its members do not

collect those images or video by gaining access to agricultural facilities, and are limited to what

documentation and images are viewable from public property. This necessarily severely limits

what documentation and images are used in CCI’s advocacy. At a time when the Iowa

Department of Natural Resources has been underfunded by the legislature and is understaffed to

investigate and respond to citizen complaints of spills or dumping, CCI views the availability of

those tools as never more important to its mission.

   24.  Further, as a result of the new Ag-Gag law, CCI’s new Worker Justice and Immigrants’

Rights Organizer will be unable to effectively engage with workers in agricultural facilities,

because the organizing tools CCI employs—including unionizing workers, putting pressure on

the employer to reform through public confrontation with evidence of unsafe, abusive, or illegal

practices, or filing complaints with state and/or federal regulatory agencies—begin with

encouraging workers to document the practices. CCI has found that documentation is essential to

protect workers from retaliation and provide workers with a remedy if retaliation does occur.

These concerns are particularly prevalent with undocumented immigrant workers, whose

immigration status makes them vulnerable to exploitation by their employers. As a result, CCI’s




                                                 8
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 9 of 44




Worker Justice and Immigrants’ Rights Organizer will be redirected to other industries,

including construction trades and the service industry, while the agricultural industry, where

worker protections are sorely needed, remains essentially off-limits. CCI is also chilled from

organizing workers in the with the intent of exposing employer bad practices to the employer’s

customers, so that the customers of the employer in turn pressure the employer for reform. This

is a tactic that CCI has successfully used in the past to end wage-theft practices at a Des Moines

employer but which now it will be unable to employ in agricultural facilities.

   25.  Finally, CCI has diverted money and other organizational resources away from its core

educational and outreach programs to focus on the social harms of the Iowa Ag-Gag laws and

laws like them. The existence of Iowa Code § 717A.3B forces CCI to do public outreach and

education about Ag-Gag laws generally, including Iowa’s; CCI diverted resources to engage in

lobbying against the bill that became the new Ag-Gag law. As such, CCI has less money and

time to devote to outreach on topics that are central to its mission, such as educating the public

about the harms of industrial farming.

   26.  Plaintiff BAILING OUT BENJI is a small Iowa non-profit organization that works to

protect companion animals and raise the public’s awareness about various animal welfare issues

impacting dogs. It is specifically concerned about puppy mills. In 2011, the organization’s

founder, Mindi Callison, first learned about Iowa’s problem puppy mills and the conditions some

dogs and puppies face in large animal breeding facilities, including lack of human interaction,

unsafe and unsanitary conditions, lack of veterinary care, and exposure to rain, snow, extreme

heat, and extreme cold. Outraged and motivated to change things in Iowa, she founded Bailing

Out Benji. Prior to the passage of the first Ag-Gag law, the organization conducted its own

investigations into puppy mills, including on an undercover basis by using false pretenses or




                                                 9
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 10 of 44




“deception” to gain access to facilities, and used images and video obtained by these and others’

investigations in the organization’s public presentations. For example, Bailing Out Benji

volunteers have used false pretenses to gain access to dog auctions, either by stating overtly or

by letting the assumption go uncorrected that they were breeders or brokers, when in fact, their

intent was not to purchase dogs, but to document and expose practices that they view as abusive,

and then rescue the dogs. This exposure specifically aims to name and shame puppy mills and

pet stores that buy from them. Since the Ag-Gag laws were enacted, however, Bailing Out Benji

no longer engages in undercover activities for fear of prosecution. Similarly, prior to the first Ag-

Gag law, Bailing Out Benji would use images and video obtained through undercover

investigations conducted in Iowa by another animal welfare organization, Companion Animal

Protection Society (CAPS), in their public education activities. Now, because of the chilling

effect of the Ag-Gag laws, CAPS no longer produces undercover materials of puppy mills in

Iowa, and as a result Bailing Out Benji can no longer use these materials in its advocacy. Finally,

one of the ways in which Bailing Out Benji accomplishes its mission is by exposing which

puppy mills pet stores in Iowa are purchasing puppies from as well as the conditions of those

puppy mills. For example, prior to the first Ag-Gag law, Ms. Callison engaged in deception to

gain access to a puppy mill that sold dogs to a pet store in Ames—by posing as a college-bound

student buying a puppy to keep her company—so that she could observe and document

conditions for dogs inside, and used that information to pressure the pet store to stop buying

puppies from that puppy mill—directly targeting the business interests of the puppy mill. When

that effort failed, Bailing Out Benji’s volunteers protested the Ames pet store every weekend for

seven years before the pet store went out of business in June 2018. On March 28, 2019, a puppy

mill south of Ames, Iowa posted a “help wanted” ad on a Facebook group of approximately




                                                 10
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 11 of 44




22,000 people, “Ames People.” The puppy mill is one that Bailing Out Benji has been

concerned about for some time. Because of the second Ag-Gag law, however, Bailing Out Benji

was unable to send its volunteers to apply for jobs at the puppy mill in order to gain access to the

puppy mill to observe the conditions for dogs and puppies, and, if warranted, expose abusive or

unsafe conditions to regulatory agencies and the public.

   27.  Bailing Out Benji has also diverted volunteer time and other organizational resources

away from its core educational and outreach programs to focus on the social harms of the Ag-

Gag laws and laws like them. The existence of Iowa Code § 717A.3B forces Bailing Out Benji to

do public outreach and education about Ag-Gag laws generally, including Iowa’s; the

organization diverted its resources to educate its membership about its opposition to the bill that

became Iowa Code § 717A.3B. As such, Bailing Out Benji has less money and time to devote to

outreach on topics that are central to its mission, such as educating the public about the harms of

puppy mills, and other forms of abuse, neglect, and cruelty to dogs and puppies.

   28.  Plaintiff PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS, INC. (PETA) is

a Virginia non-stock corporation and animal protection charity exempt from taxation pursuant to

Section 501(c)(3) of the Internal Revenue Code. PETA is dedicated to protecting animals from

abuse, neglect, and cruelty, and undertakes these efforts through public education, undercover

investigations, research, animal rescue, legislation, special events, celebrity involvement, protest

campaigns, and lawsuits to enforce laws enacted to protect animals. A central tenet of PETA’s

mission is to expose cruelty to farmed animals, educate the public about such cruelty, and

encourage people to choose a lifestyle that does not involve or support abuse, neglect, or

exploitation of animals. PETA has conducted dozens of investigations in the United States over

the past three decades, exposing illegal animal abuse and turning the results of investigations




                                                 11
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 12 of 44




over to appropriate law enforcement and/or regulatory authorities. It continues to conduct these

investigations to expose further illegal conduct on the part of workers and management

personnel. PETA is also interested and willing to conduct an investigation in Iowa but for the

threat of criminal prosecution under Iowa Code § 717A.3B. Specifically, PETA has conducted

such employment-based investigations in Iowa before the passage of the first Ag-Gag law and is

interested in conducting an employment-based undercover investigation in Montgomery County

following receipt of a whistleblower report of animal mistreatment at a Montgomery-based egg

farm. PETA would attempt to conduct an employment-based undercover investigation at the

Montgomery County facility but for the new Ag-Gag statute. Moreover, PETA uses

investigations to support its litigation and outreach, and this law directly impedes these efforts by

diminishing the supply of such investigations. The new Ag-Gag law impairs PETA’s ability to

carry out its core mission and has forced PETA to divert resources toward educating the public

regarding and otherwise opposing Ag-Gag laws, like those enacted in Iowa. PETA has diverted

and will continue to divert resources to engage in educational outreach about Iowa’s Ag-Gag

laws, and the money spent opposing and doing outreach regarding Ag-Gag laws diminishes the

money available for these more traditional, core educational goals of PETA.

   29.  Plaintiff CENTER FOR FOOD SAFETY (CFS) is a 501(c)(3) non-profit environmental

and consumer advocacy organization that empowers people, supports farmers, and protects the

earth from the harmful impact of industrial agriculture. Through legal, scientific, and grassroots

action, CFS protects and promotes the public’s right to safe food and the environment. CFS has

over 900,000 members nationwide, including 5,211 members in Iowa. CFS’s industrial animal

agriculture program uses regulatory action, citizen engagement, litigation, and legislation to

promote transparency and accountability in the animal agriculture industry. Through this work,




                                                 12
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 13 of 44




the program aims to reduce the harmful impacts of industrial animal facilities on animal welfare,

the environment, and human health and to increase consumer awareness, availability, and

accessibility of suitable alternatives by highlighting humane, organic, and pasture-based animal

raising practices and producers. Since 2009, CFS’s industrial animal agriculture program has

developed expertise and multi-faceted strategies on addressing the known impacts of intensive

animal confinement on food safety and public health. Unconstitutional Ag-Gag laws frustrate

CFS’s mission to protect the earth from the harmful impact of industrial agriculture because they

prevent CFS from obtaining and disseminating information about the conditions at animal

production facilities to their members, impede the transparency in agriculture that CFS promotes,

and encourage the continuation of the harmful, inhumane, industrial animal agricultural model.

CFS disseminates to government agencies, members of Congress, and the general public a wide

array of informational materials addressing the harmful effects of industrial agriculture. These

materials include news articles, policy reports, legal briefs, press releases, action alerts, and fact

sheets. CFS relies on and uses videos and recordings obtained during undercover industrial

agriculture investigations for its legal, policy, advocacy, and educational and outreach work. The

new Iowa Ag-Gag law impedes CFS’s ability to carry out its work because it cannot obtain and

disseminate information concerning the animal agricultural industry in Iowa that would be

produced by undercover investigations. CFS has also spent significant resources to stop

unconstitutional Ag-Gag laws and promote transparency in animal agriculture. But for these

unconstitutional Ag-Gag laws, CFS would utilize its limited resources promoting alternatives to

the industrial animal raising system.

                                             Defendants

   30.  Defendant KIMBERLY KAY REYNOLDS is the Governor of Iowa and as such, is the




                                                  13
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 14 of 44




Chief Executive for the state, responsible for ensuring the enforcement of the State’s criminal

statutes. The Governor is sued in her official capacity.

   31.  Defendant TOM MILLER is the Attorney General of Iowa and as such, oversees the

enforcement of the State’s criminal statutes by the Iowa Attorney General’s Office, including

yearly coordination of training with Iowa county attorneys who prosecute the state’s criminal

statutes in all of Iowa’s 99 counties. The Attorney General is sued in his official capacity.

   32.  Defendant DREW B. SWANSON is the County Attorney of Montgomery County, Iowa,

the site of an egg farm where PETA would conduct an undercover investigation in response to a

2017 whistleblower complaint, but for the new Ag-Gag law. As county attorney, Mr. Swanson is

primarily responsible for the enforcement of criminal laws in Montgomery County, Iowa by

acting as prosecuting attorney on behalf of the State of Iowa. Mr. Swanson is sued in his official

capacity.

                                  FACTUAL BACKGROUND

            Plaintiffs Challenge Iowa’s First Ag-Gag Law, Which This Court Declares
                                   Unconstitutional and Enjoins

   33.  Iowa enacted its original Ag-Gag law, codified at Iowa Code § 717A.3A, in 2012. That

law criminalized “obtain[ing] access to an agricultural production facility by false pretenses,”

Iowa Code § 717A.3A(1)(a), as well as “mak[ing] a [knowingly] false statement or

representation” on an employment application “with an intent to commit an act not authorized by

the owner” of the facility. Iowa Code § 717A.3A(1)(b). Violations were punishable by up to a

year in jail and up to $1,875 in fines for a first conviction, Iowa Code § 903.1(1)(b), or up to two

years in jail and up to $6,250 for a second conviction. Id. §§ 903.1(2); 717A.3A(2).

   34.  Iowa passed its first Ag-Gag law in response to a series of industrial farm investigations

that revealed appalling violence to animals at agricultural production facilities. These



                                                 14
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 15 of 44




investigations revealed workers hurling small piglets onto a concrete floor and kicking pigs on

the face and genitals, among other horrors.

   35.  The law had the effect of criminalizing undercover investigative activities targeting

agricultural operations. It required journalists and investigators to disclose that they sought to

engage in an undercover investigation as part of the employment process, eliminating any

possibility that they would be permitted access to these facilities.

   36.  In 2017, the same Plaintiffs that bring this case filed suit challenging Iowa Code §

717A.3A on its face and in full as violating of the First and Fourteenth Amendments. See Animal

Legal Def. Fund v. Reynolds, No. 4:17-cv-00362-JEG-HCA (S.D. Iowa).

   37.  In January of this year, the Court granted summary judgment to Plaintiffs. Animal Legal

Def. Fund v. Reynolds, 353 F. Supp. 3d 812 (S.D. Iowa 2019). Analyzing the law under both

strict and intermediate scrutiny, the Court found that the entire statute was unconstitutional under

the First Amendment. Id. at 826-27. In February, the Court entered judgment, declaring the

statute unconstitutional and enjoining the state from enforcing it. Animal Legal Def. Fund v.

Reynolds, No. 4:17-cv-00362-JEG-HCA, ECF Nos. 86 (Feb. 14, 2019) (granting declaratory and

injunctive relief), 87 (Feb. 15, 2019) (judgment).

      In Response to the First Ag-Gag Law Being Struck Down, Iowa Passes Another

   38.  In reaction to the judgment, the Iowa legislature wasted little time. Less than three weeks

after the Court enjoined enforcement of Iowa Code § 717A.3A, the legislature introduced new

Ag-Gag legislation. The new legislation sped through subcommittees, committees, and both

chambers in eleven days.

   39.  On March 14, 2019—one month after being enjoined from enforcing Iowa Code

§ 717A.3A and one day after the legislature sent the bill to her desk—Defendant Governor




                                                 15
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 16 of 44




Reynolds signed into law Senate File 519, now codified at Iowa Code § 717A.3B. The bill,

“deemed of immediate importance,” took effect upon the Governor’s signature.

                                        Statutory Overview

    40.  As the old Ag-Gag law, Iowa Code § 717A.3A, created the new crime of “agricultural

production facility fraud,” Iowa Code § 717A.3B creates a new crime of “agricultural production

facility trespass.”

    41.  As with Iowa Code § 717A.3A, § 717A.3B defines “agricultural production” as “any

activity related to maintaining an agricultural animal at an animal facility or a crop on crop

operation property.” Iowa Code § 717A.1(2).

    42.  The old law created two forms of agricultural production facility fraud: (1) “Obtain[ing]

access to an agricultural production facility through false pretenses,” Iowa Code

§ 717A.3A(1)(a); and (2) “Mak[ing] a false statement or representation as part of an application

or agreement to be employed at an agricultural production facility, if the person knows the

statement to be false, and makes the statement with an intent to commit an act not authorized by

the owner of the agricultural production facility, knowing that the act is not authorized,” Iowa

Code § 717A.3A(1)(b).

    43.  The new law follows the same structure but provides a slightly different gloss. It, too,

contains an access prohibition, criminalizing “Us[ing] deception . . . on a matter that would

reasonably result in a denial of access to an agricultural production facility that is not open to the

public, and, through such deception, gain[ing] access to the agricultural production facility, with

the intent to cause physical or economic harm or other injury to the agricultural production

facility’s operations, agricultural animals, crop, owner, personnel, equipment, building, premises,

business interest, or customer.” Iowa Code § 717A.3B(1)(a).




                                                  16
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 17 of 44




    44.  The new law also contains an employment prohibition. A person violates the statute when

he or she “[u]ses deception . . . on a matter that would reasonably result in a denial of an

opportunity to be employed at an agricultural production facility that is not open to the public,

and, through such deception, is so employed, with the intent to cause physical or economic harm

or other injury to the agricultural production facility’s operations, agricultural animals, crop,

owner, personnel, equipment, building, premises, business interest, or customer.” Iowa Code

§ 717A.3B(1)(b).

    45.  The statute defines deception to include not only affirmative misstatements (“Creating or

confirming another’s belief or impression as to the existence or nonexistence of a fact or

condition which is false and which the actor does not believe to be true,” Iowa Code § 702.9(1)),

but also omissions (“Failing to correct a false belief or impression as to the existence or

nonexistence of a fact or condition which the actor previously has created or confirmed,” Iowa

Code § 702.9(2)).

    46.  As with Iowa Code § 717A.3A, persons violating Iowa Code § 717A.3B(1)(a) or (b) face

up to a year in jail and up to $1,875 in fines for a first conviction, or up to two years in jail and

up to $6,250 for a second conviction. Iowa Code §§ 717A.3B(2); 903.1(1)(b), (2).

    47.  And as with Iowa Code § 717A.3A, in its intent and operation, § 717A.3B prohibits

undercover investigations at agricultural facilities because the use of “deception” (i.e., false

pretenses, misrepresentations, and material omissions) is an essential tool for conducting

undercover journalism, organizing, and public interest investigations. If investigators were

required to disclose that they were engaging in an undercover investigation or affiliated with the

press or public interest organizations, as the new Ag-Gag law requires, they would never be

allowed to enter the facilities.




                                                  17
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 18 of 44




   48.  Moreover, the statute defines “agricultural production facility” so broadly that it applies

not only to factory farms and slaughterhouses, but also to any “crop operation property” or any

location “agricultural animals” are maintained, including exhibitions, markets, and even vehicles.

Iowa Code § 717A.1(2)-(4), (5)(a).

   49.  Like the old Ag-Gag law, the new Ag-Gag law even applies to “puppy mills,” facilities

that breed large numbers of dogs in inhumane conditions for the pet trade. The law defines

“agricultural animal” to include “[a]n animal that is maintained for its parts or products having

commercial value,” as are dogs bred for the commercial pet trade. Iowa Code § 717A.1(1)(a);

see also id. § 162.8 (vesting regulatory authority over commercial dog breeders in Iowa with the

Iowa Department of Agriculture and Land Stewardship).

   50.  Advocacy groups estimate that Iowa currently has approximately 250 puppy mills. While

the conditions at many of these facilities are unknown, at least 15 have been cited for causing

extreme animal suffering, such as forcing the animals to live in filthy conditions, providing no

protection from extreme heat and cold, and having severely injured or sick dogs without

adequate veterinary care.

   51.  Undercover investigations are the only reliable way to expose the conditions at Iowa’s

abusive puppy mills.

   52.  Under the plain terms of Iowa Code § 717A.3B, no new investigations of the type

contemplated by some of the Plaintiffs and relied on by all Plaintiffs may be conducted in Iowa.

                                       Statutory Purpose

   53.  By criminalizing obtaining access to or employment at an agricultural production facility

through “deception” and with the “intent to cause . . . economic harm or other injury to the

agriculture production facility’s operations, agricultural animals, crop, owner, personnel,




                                                18
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 19 of 44




equipment, building, premises, business interest, or customer,” Iowa Code § 717A.3B(1)(a), (b),

the law ensures that no investigations will ever take place if they seek to expose illegal or

abusive behavior and cause resulting harm to investigated facilities, such as through boycotts,

food safety recalls, citations for environmental and labor violations, evidence of health code

violations, or criminal convictions.

   54.  Because the law criminalizes “deception” made with “intent to cause . . . economic harm

. . . to the agriculture production facility’s . . . business interest,” Iowa Code § 717A.3B(1)(a),

(b), the statute prohibits speech that will portray the agricultural industry in a negative light. The

purpose and effect of the statute is to prioritize and privilege speech that is favorable to the

agricultural industry and to prevent speech that is unfavorable to the agricultural industry.

   55.  Because the law criminalizes “deception” made with “intent to cause . . . other injury,”

separate and apart from “physical or economic harm,” the statute also fails to define the criminal

offense with sufficient definiteness that ordinary people can understand what speech or conduct

is prohibited.

   56.   The statute’s legislative history demonstrates that it was introduced with the explicit

intent of silencing or impeding speech by animal protection organizations.

   57.   Although the Ag-Gag law primarily targets animal protection organizations, it is written

so broadly that it also impedes the speech of other entities, including parties not before the Court

in this case. For example, the law’s prohibition on “deception” made with “intent to cause . . .

economic harm or other injury” also criminalizes protected labor organizing, including

prospective employees who apply for a job with the intent to promote unionization (a practice

known as salting and protected by federal labor law) or to document unsafe working conditions

as part of an effort to make a complaint to state or federal regulators. These actions also involve




                                                  19
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 20 of 44




no physical or material harm to the employer but are criminalized by the Ag-Gag statute because

the prospective employee’s intent is to organize workers or document unsafe working conditions,

each of which would cause “economic harm or other injury” as the statute defines it.

   58.  In introducing the bills that became Iowa Code § 717A.3B, sponsors in both the House

(Rep. Klein) and the Senate (Sen. Rozenboom) were clear that the new bills were a response to

the U.S. District Court for the Southern District of Iowa striking down Iowa Code § 717A.3A.

   59.  Representative Klein, speaking in support of the bill he introduced, said he “will not

stand by and allow [Iowa farmers] to be disparaged in the way they have been.”

   60.  Representative Bearinger, speaking in support of the law, stated that the law was

necessary due to “extremism” and that it was “an important bill to protect our agricultural

entities across the state of Iowa.”

   61.  Senator Rozenboom noted that agriculture contributes $38 million in economic output in

Iowa and that “agriculture in Iowa deserves protection from those who would intentionally use

deceptive practices to distort public perception of best practices to safely and responsibly

produce food.”

   62.  On information and belief, there are no other statutes in Iowa that target a specific

category of whistleblowing, investigations, or investigative journalism in a particular industry.

Undercover investigations of, for example, financial institutions or medical providers are still

permitted.

   63.  Moreover, laws prohibiting fraud, trespass, adulteration of food products, and theft of

trade secrets already exist in Iowa. See, e.g., Iowa Code §§ 714.8-714.13 (criminal fraud);

189A.10 (fraudulent practices in meat and poultry inspection); 716.7-716.8 (trespass); 190.3-

190.9, 190.15 (adulteration of food); 550.3-550.4 (theft of trade secrets).




                                                 20
                                                    Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 21 of 44




                                                                                                                                                                                                                                                                           Investigations Generally

                                64.  Plaintiff ALDF has engaged in, and intends to continue to engage in, undercover

investigations of agricultural facilities in the United States. ALDF conducts investigations

because they are useful to the organization’s legal advocacy, as well as its educational and

outreach missions.

                                65.  Plaintiff PETA regularly conducts investigations into industrial factory farming facilities

and slaughtering operations in the United States, including previous investigations in Iowa.

These investigations are central to the organization’s mission and related public interest

campaigns.

                                66.  PETA’s employment-based investigations at Postville, Iowa’s Agriprocessors cow

slaughter facility in 2004 and 2008 revealed painful and grossly inadequate slaughter techniques

that left cows conscious for as long as two minutes after their throats were slit. The

investigations resulted in a six-month investigation by the Department of Agriculture and

changes to the facility’s slaughter practices.3

                                67.  Another 2008 PETA employment-based investigation at a farm outside of Bayard, Iowa,

that supplied pigs to Hormel showed multiple beatings of pigs with metal rods and workers

sticking clothespins into pigs’ eyes and faces. PETA’s investigator recorded a supervisor kicking

a young pig in the face, abdomen, and genitals to make her move; the supervisor told one

investigator that when he gets angry or a sow won’t move, “I grab one of these rods and jam it in

her [anus].” The investigation resulted in 22 charges of livestock neglect and abuse filed against


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
3
  See Alan Cooperman, USDA Investigating Kosher Meat Plant, WASH. POST (Dec. 31, 2004),
https://www.washingtonpost.com/archive/politics/2004/12/31/usda-investigating-kosher-meat-
plant/26e6ae03-7040-4b76-8a2e-52a359e2d531/?utm_term=.4ec716b083a8; Julia Preston,
Kosher Plant Is Accused of Inhumane Slaughter, N.Y. TIMES (Sept. 4, 2008),
http://www.nytimes.com/2008/09/05/us/05immig.html.

                                                                                                                                                                                                                                                                                     21
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 22 of 44




six of the facility’s former employees, all of whom admitted guilt.

   68.  Under Iowa’s new Ag-Gag law, gaining employment or access through misrepresentation

or omission to an agricultural production facility in Iowa, with the intent to expose truthful but

critical information—the natural result of which is economic harm in the form of boycotts and

related reputational harm—would be a serious misdemeanor. Thus, ALDF and PETA are

impeded from gaining access to the facilities. ALDF is a legal organization with a Criminal

Justice Program that provides free legal assistance and training to law and enforcement

prosecutors, while PETA has often worked with law enforcement to ensure the prosecution of

animal cruelty on factory farms and elsewhere. Neither organization would intentionally violate

a criminal law.

   69.  During their investigations, investigators use recording equipment to document violations

of applicable laws and regulations, including unsanitary practices, cruelty to animals, pollution,

sexual misconduct, labor law violations, and other matters of public importance.

   70.  Plaintiffs ALDF and PETA have used the videos and photos of illegal conduct obtained

through undercover employment-based investigations to seek enforcement of civil and criminal

laws and regulations, to encourage legislative and industry reform, to educate the public about

factory farms, and to effectuate changes in corporate policies and supply chains.

   71.  Because the new Ag-Gag law effectively prohibits ALDF and PETA from conducting

undercover investigations in Iowa, gathering these videos and photos is impossible.

   72.   Multiple examples from other states show the type of investigations that are impeded by

the Ag-Gag law here. PETA’s 1998 investigation of Belcross Farm, a pig-breeding factory farm

in North Carolina, resulted in felony indictments of workers after PETA released hours of video

footage that revealed shocking, systematic cruelty, from daily beatings of pregnant sows with a




                                                 22
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 23 of 44




wrench and an iron pole, to skinning pigs alive and sawing off a conscious animal’s legs.

   73.   A 2001 PETA investigation of Seaboard Farms, an Oklahoma pig farm, resulted in the

first conviction for felony animal cruelty to farmed animals after PETA’s investigation showed

employees routinely throwing, beating, kicking, and slamming animals against concrete floors

and bludgeoning them with metal gate rods and hammers.

   74.  PETA’s 2008 investigation of the factory farms of Aviagen Turkeys resulted in the first-

ever felony indictments for cruelty to farmed poultry, and the first convictions of factory farmers

for abusing turkeys.

   75.  ALDF’s 2016 investigation of a Nebraska pig breeding operation owned by The

Maschhoffs, the nation’s third largest pig producer and a Hormel Foods supplier, revealed long-

term neglect and lack of appropriate veterinary care, with pigs suffering for days or weeks with

grossly prolapsed rectums, intestinal ruptures, large open wounds, and bloody baseball-sized

ruptured cysts. Pigs were denied food for long periods of time, and a botched “euthanasia”

resulted in a mother pig slowly dying after being shot in the head multiple times over the course

of several minutes. Hormel suspended the supplier after ALDF’s release of the investigation.

   76.  Another ALDF investigation in 2015, of a Carthage, Texas-based Tyson Foods chicken

slaughterhouse, showed birds treated like trash, left to suffocate by the hundreds on overcrowded

conveyor belts and discarded, still alive, in heaps of dead and dying chickens, feathers, and filth.

That investigation resulted in the filing of complaints—concerning the treatment of chickens,

food safety, worker protection, and false corporate statements—with several federal and state

agencies.

   77.  Undercover investigations have resulted and will continue to result in positive legal

outcomes, provide insights into modern factory farming, and contribute immensely to public




                                                 23
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 24 of 44




discourse about the political and ethical dimensions of our food choices.

   78.  These exposés are an important part of the marketplace of ideas because they influence

public opinion and consumer demand. A 2012 consumer survey conducted by Purdue

University’s Department of Agricultural Economics and Department of Animal Sciences found

that the public relies on the information gathered and presented by animal protection groups and

investigative journalists more than they rely on industry groups and the government combined.

   79.  With the exception of material generated by or done on behalf of the animal agricultural

industry, or pro-agriculture speech produced by the State, investigations by journalists or

activists and their subsequent coverage in the media provide the primary avenue through which

the workings of agricultural operations may be gleaned.

   80.  Existing employees in the agricultural industry almost never become whistleblowers due

to a lack of legal protections for whistleblowers in the industry, employees’ often-precarious

socioeconomic and immigration status, and the likelihood of retaliation from co-workers or

management. As a result, undercover employment-based investigations by advocacy

organizations or journalists are the only available means of exposing the truth about what

happens inside factory farms and slaughterhouses. Plaintiffs are aware of no exposés by non-

investigatory or “bona fide” employees in Iowa before or since the passage of the Ag-Gag laws.

   81.  Reporters and authors sometimes seek access to factory farms and slaughterhouses by

asking owners for tours in order to better understand modern industrial agriculture. Owners and

managers of these facilities virtually never give such consent. The acclaimed author Jonathan

Safran Foer, who spent three years researching agriculture for his book Eating Animals, wrote,

“As it turns out, locked doors are the least of it. I never heard back from . . . any of the

companies I wrote to. . . . Even research organizations with paid staffs find themselves




                                                  24
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 25 of 44




consistently thwarted by industry secrecy. . . . The power brokers of factory farming know that

their business model depends on consumers not being able to see (or hear about) what they do.”

           Investigative Injuries (ALDF, CCI, BAILING OUT BENJI, and PETA)

    82.  Plaintiffs ALDF, CCI, BAILING OUT BENJI, PETA, and CFS, have the goal and

organizational purpose of producing speech that shows the hidden side of industrial animal

agriculture.

    83.  ALDF and PETA have a specific interest in agricultural investigations in Iowa, which

leads the nation in industrial animal agriculture. Iowa is by far the country’s biggest producer of

pigs raised for meat. More than 20 million pigs are raised on Iowa farms each year, more than

twice as many as the country’s number two producer, North Carolina (which also has an Ag-Gag

law). A majority of these pigs are born into the industry by breeder sows who are confined in

“gestation crates,” a form of intensive confinement that causes immense animal suffering and has

been banned in several states.

    84.  Iowa is also the country’s biggest egg producer, with more than 45 million hens raised on

Iowa farms each year. The vast majority of these hens are kept in “battery cages,” a form of

intensive confinement that causes immense animal suffering and has been banned in several

states.

    85.  In addition to its prominent role in pig and egg production, Iowa farms also raise millions

of other animals for meat or other animal products, including cows, turkeys, and sheep.

    86.  There are more than 250 slaughterhouses and processing plants in Iowa.

    87.  Given Iowa’s prominent role in animal agriculture, ALDF and PETA have a strong desire

to conduct undercover investigations at facilities in the state.

    88.  Plaintiffs ALDF and PETA’s missions are best served by demonstrating that meat, dairy,




                                                  25
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 26 of 44




eggs, and related products are produced in a similar manner industry-wide, across the United

States, which requires the ability to access a diverse array of states and not just a select few. This

requires seeking investigative opportunities in different states.

   89.  The inability to conduct undercover investigations in Iowa allows agricultural enterprises

in Iowa to claim that they are treating their animals in a way that is different than what is shown

in the videos obtained by Plaintiffs from other states. Food safety, labor, and animal welfare

issues are uniquely hidden from public scrutiny because of the Iowa Ag-Gag law.

   90.  ALDF has identified agricultural production facilities in Iowa where it would like to

conduct undercover, employment-based investigations, but it has not pursued such investigations

due to its reasonable fear of prosecution under the new Ag-Gag law. After Iowa’s first Ag-Gag

law was struck down, ALDF took steps towards retaining a licensed investigator to conduct an

undercover investigation at an agricultural production facility in Iowa, but immediately put those

plans on hold when Iowa passed its new Ag-Gag statute, due to its reasonable fear of prosecution

under that law.

   91.  Since Iowa passed the first Ag-Gag law in 2012, at least 15 whistle-blowers have

contacted PETA alleging cruel or inhumane treatment of animals at Iowa agricultural facilities,

including pig farms, chicken farms, egg farms, dairy farms, fur farms, and cow slaughterhouses.

Because of the threat of criminal liability under the old Ag-Gag law, PETA was unable to

conduct an employment-based investigation at any of these facilities. PETA is similarly unable

to conduct an employment-based investigation at any Iowa-based agricultural production facility

today because of the threat of criminal liability under the new Ag-Gag law.

   92.   On information and belief, agricultural employers in Iowa inquire about whether a

potential employee has any connections to an animal protection organization.




                                                 26
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 27 of 44




   93.  Industry documents for the agricultural field routinely instruct agricultural employers to

inquire about affiliations with animal protection organizations.

   94.  These industry practices make it even more likely that an undercover investigator will

have to misrepresent his intentions to conduct an investigation because such information would

“reasonably result in a denial of access to” or the failure to “be employed at” “an agricultural

production facility that is not open to the public.” Iowa Code § 717A.3B(1)(a), (b).

   95.  The investigations desired by ALDF and PETA would use “deception” as defined in the

new Ag-Gag statute. Whereas a typical applicant seeks employment in order to earn wages, an

ALDF-retained or PETA-directed applicant seeks the job without revealing that his motive is

investigatory, not to earn wages, thus using the “deception” of being a typical applicant, and

“failing to correct [that] false belief or impression.” Iowa Code § 702.9(2). The investigator

would thus use “deception” under both subsections of the new Ag-Gag statute, even without

making an affirmative misrepresentation.

   96.  Applicants pursuing an undercover investigation for ALDF would likely use “deception”

to gain access and employment by “creating or confirming another’s belief or impression as to

the existence or nonexistence of a fact or condition,” Iowa Code § 702.9(1), during the

employment process. Those “deceptions” could include omitting investigators’ affiliations with

animal protection organizations, omitting their status as licensed private investigators (where

applicable), downplaying their educational background, and telling innocuous white lies to

ingratiate themselves to their interviewers, such as “I like your tie (or local sports team or

company philosophy).”

   97.  PETA applicants would also be considered to use “deception” to gain access and

employment by “creating or confirming another’s belief or impression as to the existence or




                                                 27
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 28 of 44




nonexistence of a fact or condition,” Iowa Code § 702.9(1), during the employment process by

omitting their animal protection affiliations and by video recording what is believed to be illegal

conduct at the facility, even where the facility does not authorize such recording or has the

impression that an employee will not video record.

   98.  PETA and ALDF instruct their investigators to adhere to all applicable federal, state, and

local laws, statutes, rules, and regulations, and to generally accepted professional practices and

standards, which means that they direct investigators not to exaggerate their qualifications, such

as by purporting to have skills, licenses, or clearances that they do not in fact have.

   99.  Instead, the “deception” in which ALDF and PETA direct or give their investigators

license and expect them to engage, to gain employment or access, are “downward” lies to

misdirect attention from, for example, a journalism degree or animal rights background, rather

than “upward” lies to exaggerate qualifications, such as claiming to have experience with a

particular piece of machinery or a certification to drive a forklift.

   100.        The investigations desired by ALDF would also be understood to be conducted

“with the intent to cause . . . economic harm or other injury to the agriculture production

facility’s operations, agricultural animals, crop, owner, personnel, equipment, building, premises,

business interest, or customer.” Iowa Code § 717A.3B(1)(a), (b). ALDF’s investigations seek to

document and expose illegal, cruel, and inhumane practices endemic to animal agriculture, the

natural and foreseeable results of which include boycotts, food safety recalls, citations for

environmental, labor, or health code violations, or criminal convictions. Exposing illegal, cruel,

and inhumane practices or activities often results in economic harm or other injury to an

agricultural production facility’s operation, owner, and business interest.

   101.        Investigations that expose illegal, cruel, and inhumane practices or activities also




                                                  28
                                                    Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 29 of 44




frequently result in economic harm or other injury to an agricultural production facility’s

customers.4 For example, if an industrial dairy production facility is a primary supplier to a

popular national cheese brand or yogurt brand, an investigation that exposes cruelty by a supplier

is frequently felt “downstream” by the dairy’s customers. The public typically does not purchase

directly from an individual agricultural production facility, but from that facility’s downstream

customers. For that reason, public pressure in the form of boycotts is an “economic harm or other

injury” brought to the facility’s customer, and not always to the facility itself. Similarly, a food

safety recall results in harm to the facility’s customer if the food being recalled has already

passed downstream from the facility to its customers.

                                102.                                                                                             The investigations desired by PETA would also be understood to be undertaken

with the intent to cause economic harm, as the statute defines it, or other injury, as left undefined

by the statute. PETA publishes truthful information uncovered in its investigations in the hope

and with the intention that, where appropriate, such exposés will result in corrective action being

taken by the subject facility. Any boycotts of the facility’s products because of its cruel practices,

and any harm to the facility’s reputation, result solely from the independent judgments of

consumers and the public generally based upon the truthful published materials detailing the

investigation and its findings.

                                103.                                                                                             Where applicable, PETA also publishes this information in the hope and with the

intention that such exposés will result in appropriate governmental action, including food safety

recalls, citations for environmental, labor, and/or health code violations, plant closures, and/or

criminal convictions, any of which might result in economic harm to an agricultural production

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
4
 By customers, Plaintiffs refer not to individual consumers, but to other businesses that
purchases supplies from agricultural production facilities and then produce products that are later
sold to individual consumers, or which purchase products from agricultural production facilities
and distribute them to consumers in a retail setting.

                                                                                                                                                                                                                                                                           29
       Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 30 of 44




facility’s business interest.

    104.        ALDF’s and PETA’s intentions in conducting employment-based undercover

investigations of agricultural production facilities are to expose illegal, unethical and inhumane

conduct, and the conditions and the treatment of animals at agricultural production facilities, so

that the public is made aware of the source of their food. Any impact to the facilities investigated

resulting from the investigations is attributable solely to the reaction from law enforcement,

regulatory agencies, or the public to the truthful information PETA and ALDF publish.

    105.        Neither ALDF, PETA, nor their investigators obtain any unjustified material gain

from the investigators’ employment at agricultural production facilities. Investigators perform

their lawful tasks as any other employees while investigating a facility. Any wages the

investigator receives from the facility are a result of the work the investigator performs for the

facility.

    106.        ALDF and PETA instruct their investigators to undergo the same training and

perform the same lawful tasks as any other employee, including respecting all biosecurity

protocols.

    107.        The camera worn by an investigator is minute and hidden on the clothing, and

does not interfere with the investigator’s ability to perform the tasks required of the position.

    108.        In terms of efficiency and productivity, the investigator is no different from any

other employee.

    109.        Plaintiffs reasonably believe that prosecutors in Iowa intend to enforce Iowa Code

§ 717A.3B.

    110.        ALDF and PETA would like to investigate one or more facilities in Iowa, but

their constitutionally protected speech is chilled because of the reasonable fear of prosecution




                                                 30
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 31 of 44




under Iowa Code § 717A.3B. They cannot engage in their investigative activities without fear of

prosecution in Iowa. They have taken steps to find a suitable investigator but cannot take further

actions to conduct an undercover investigation because of Iowa Code § 717A.3B.

   111.         Plaintiff CCI has likewise been harmed by the Ag-Gag laws. For example, prior

to the passage of first Ag-Gag law, CCI’s members who were workers at the Anogla Pork, LLC

facility collected photos of workplace safety violations that became key components of CCI’s

2012 OSHA complaint that resulted in citations and notifications to the facility. But under the

chill of both Ag-Gag laws, CCI’s members are unable to obtain evidence undercover. In

addition, CCI, which utilizes video and images in its online and in-person activism, including

online petitions and other forms of advocacy, is unable to obtain or utilize documentary evidence

of illegal dumping into Iowa waterways or other violations of the Clean Water Act—and is

limited to what documentation and images are viewable from public property.

   112.         Plaintiff Bailing Out Benji is similarly harmed. Since the Ag-Gag laws were

enacted, it has been unable to gain access to puppy mills or dog auctions on agricultural facilities

by posing as job applicants, purchasers, breeders, or brokers, either by stating so overtly or by

letting the assumption go uncorrected, in order to investigate, document, and advocate against

unsafe or inhumane practices in its work to protect dogs and puppies. Such unsafe or inhumane

practices would, if exposed, likely cause economic harm to puppy mills or dog auctions.

            Organizational Injuries (ALDF, PETA, CFS, CCI, and Bailing Out Benji)

   113.         ALDF, PETA, CFS, CCI, and Bailing Out Benji are each forced to divert money

or organizational resources away from their core organizational programs to focus on the social

harms of Ag-Gag laws. The existence of Iowa Code § 717A.3B forces each organization to do

public outreach and education about Ag-Gag laws generally, including Iowa’s, and as such they




                                                 31
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 32 of 44




have less money and time to devote to other organizational activities that are central to their

missions, such as animal rescues, educating the public about the harms of industrial farming, and

other forms of abuse, neglect, and cruelty to animals, and advocating for greater legal protections

for animals.

   114.        ALDF, PETA, CFS, CCI, and Bailing Out Benji are also each harmed because the

law hinders their outreach, educational, and advocacy programs.

   115.        ALDF and PETA use their own investigations and those of other groups to file

lawsuits and promote legislation to further their missions of protecting animals. They also use

investigations to document the problems with the legal system’s treatment of animals, such as

the absence of federal laws that protect animals on farms or the under-enforcement of state

anti-cruelty laws. Iowa Code § 717A.3B all but forecloses investigative accounts of the

agricultural industry, creating an information vacuum that directly undermines the Plaintiffs’

litigation, legislation, outreach, and educational programs.

   116.        CFS relies on and uses videos and recordings obtained during undercover

industrial agriculture investigations for its legal, policy, advocacy, and educational and outreach

work. For example, CFS was involved in litigation in Texas to enforce the state’s Health and

Safety Code at egg production facilities with the goal of protecting the public from contracting

foodborne illnesses. The lawsuit stemmed in part from an undercover investigation that revealed

unsanitary and inhumane conditions at a Texas facility. CFS is a uniquely situated recipient of

the undercover recordings as it is a listener; without access to undercover recordings CFS has

difficulty fulfilling its mission and providing information to the public about food production at

agricultural operations.

   117.        CFS has imminent plans to rely on undercover investigations to pursue legal and




                                                 32
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 33 of 44




policy work as part of its campaign against concentrated animal feeding operations. The

reasonable fear of foodborne illnesses from certain agricultural facilities, the difficulty in

obtaining information, and the inability to protect the public from environmental and public

health threats of certain agricultural operations are themselves actual injuries.

   118.        Plaintiff Bailing Out Benji is unable to utilize information, images, and video

obtained through undercover investigations of puppy mills in Iowa in their public education

activities and advocacy. Specifically, they are unable to send volunteers to pose as customers or

as job applicants to gain access to puppy mills.

   119.        Plaintiff CCI also suffers a direct injury because it is hindered in its mission to

educate the public about the harms of factory farming to workers and the environment. As was

the case under the old Ag-Gag law, under the new Ag-Gag law, CCI is unable to acquire and use

in its advocacy efforts information or documentary evidence which was obtained in an

undercover manner due to the chill of the new law.

                                      CLAIMS FOR RELIEF

                                       First Cause of Action

                                (First Amendment: Overbreadth)

   120.        Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

   121.        Even a speaker or listener whose rights are not violated by the statute in question

can raise an overbreadth challenge. Overbreadth doctrine permits the vindication of First

Amendment rights for parties not before the Court. The law in question is overbroad in this sense

because it is drafted so broadly that it violates the free speech rights of third parties not before

the court, such as labor union organizers.




                                                   33
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 34 of 44




   122.        The Iowa Ag-Gag statute is also unconstitutionally overbroad because it prohibits

substantially more speech than the First Amendment permits, even though some of its provisions

have legitimate applications. The Iowa Ag-Gag statute is overbroad in this sense because while it

regulates some conduct not protected by the First Amendment, such as using deception to gain

access to an agricultural production facility with the intent to cause physical harm, it also reaches

a substantial amount of constitutionally protected speech, such as the undercover investigations

the Plaintiffs conduct and/or rely upon as well as similar types of speech-producing conduct by

labor organizers, journalists, and others engaged in such investigations.

   123.        Another reason the Ag-Gag law is overbroad is because of its criminalization of

deception used to gain access to an agricultural production facility with the intent to cause some

unspecified category of “other injury,” which could lead to prosecution of a seemingly endless

scope of conduct. In this way, the “other injury” provision creates both overbreadth and

vagueness problems, the latter of which are described in the Third Cause of Action.

   124.        Both listeners and speakers can challenge a law as constitutionally overbroad.

When a law impairs protected speech, both the would-be speakers and those who would benefit

from hearing or seeing the speech are harmed. One need not be fearing prosecution under Iowa

Code § 717A.3B in order to have a cognizable injury.

   125.        The new Ag-Gag law, although designed to target and chill animal protection

activists, also criminalizes all sorts of protected speech. Intentionally or not, the law chills and

criminalizes a plethora of protected speech that is not even related to animal welfare, including

that concerning worker safety, food safety, labor laws, and other types of agricultural industry

misconduct.

   126.        The new Ag-Gag law criminalizes not just the protected speech of Plaintiffs, but




                                                  34
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 35 of 44




of any person or group that would seek to investigate an “agricultural production facility” in a

similar manner, including journalists, union workers seeking to organize a workforce, or any

person merely concerned about the conditions under which food is processed.

    127.        A statute that is unconstitutionally overbroad is facially invalid and must be

declared unconstitutional in its entirety.

    128.        Plaintiffs are entitled to declaratory and prospective injunctive relief facially

invalidating the Ag-Gag law and enjoining the Defendants from enforcing its provisions.

    129.        Defendants are acting and threatening to act under color of state law to deprive

Plaintiffs of their constitutional rights. Plaintiffs will suffer irreparable injury and will continue

to suffer real and immediate threat of irreparable injury as a result of the existence, operation,

enforcement, and threat of enforcement of the challenged statute. Plaintiffs have no plain,

adequate, or speedy remedy at law. Plaintiffs are refraining from constitutionally protected

activities solely for fear of prosecution under the statute.

                                      Second Cause of Action

               (First Amendment: Content & Viewpoint Based Discrimination)

    130.        Plaintiffs incorporate by reference all other paragraphs of this complaint as if

those allegations were set out explicitly herein.

    131.        The new Ag-Gag law is a content-based restraint on constitutionally protected

speech on a matter of significant public concern; it is not narrowly tailored to a compelling

government interest.

    132.        The new Ag-Gag law is content-based on its face because it prohibits “deception”

as defined by the statute, but not true statements.

    133.        The new Ag-Gag law is content-based because it applies only to speech involving




                                                    35
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 36 of 44




a single industry—agricultural production. The state has not provided other industries with

equivalent protections from undercover investigations.

    134.        By singling out the agricultural industry for protection against political speech

that may be harmful to its profits, the new Ag-Gag law must be treated as a content- and

viewpoint-based regulation. In practice, the law ensures that only one side of the debate about

industrial agricultural facilities can be raised.

    135.        The new Ag-Gag law is content-based because it was passed with the legislative

motive of eliminating undercover, employment-based investigations by animal rights groups into

factory farms and other agricultural production facilities.

    136.        The improper, speech-suppressing purpose behind the law is also revealed by

examining the impact of the law, the historical background for the enactment, and the legislative

history.

    137.        The new Ag-Gag law is not narrowly tailored because Iowa already has laws

protecting the interests that purportedly motivated the legislature—laws protecting privacy,

prohibiting trespass, and promoting biosecurity. The only “harm” not already accounted for by

existing law is the embarrassment and political and economic fall-out suffered by the agriculture

industry when otherwise-legal undercover investigations paint the industry in a negative light.

Shielding an industry from criticism cannot be considered a legitimate, much less a

“compelling,” government interest.

    138.        The new Ag-Gag statute, as a content- and viewpoint-based regulation that is

neither justified by a compelling interest nor narrowly tailored, violates Plaintiffs’ First

Amendment rights.

    139.        Plaintiffs are entitled to prospective relief from the Defendants to remedy the




                                                    36
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 37 of 44




deprivations suffered as a result of the violations of their First Amendment rights.

    140.       Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

new Ag-Gag law’s prohibitions on access and employment gained by “deception” made with the

intent to cause economic harm or other injury are unconstitutional and unenforceable in any

situation.

    141.       Plaintiffs are also entitled to injunctive relief in the form of this Court enjoining

Defendants from enforcing the new Ag-Gag law’s prohibitions on access and employment

gained by “deception” made with the intent to cause economic harm or other injury. Defendants

are acting and threatening to act under color of state law to deprive Plaintiffs of their

constitutional rights. Plaintiffs will suffer irreparable injury and will continue to suffer real and

immediate threat of irreparable injury as a result of the existence, operation, enforcement, and

threat of enforcement of the challenged statute. Plaintiffs have no plain, adequate, or speedy

remedy at law. Plaintiffs are refraining from constitutionally protected activities solely for fear of

prosecution under the statute.

                                       Third Cause of Action

                         (First & Fourteenth Amendments: Vagueness)

    142.       Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.

    143.       The new Ag-Gag law’s prohibition on using deception to gain access or

employment with an intent to cause “other injury,” as distinct from physical or economic harm,

violates the First and Fourteenth Amendments on its face because “other injury” is so vague as to

fail to provide adequate notice to individuals of what is speech or conduct is prohibited. Such

language is so unclear that persons of common intelligence must necessarily guess as to its




                                                  37
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 38 of 44




meaning and differ as to its application even though laws prohibiting First Amendment-protected

activities must have a particularly high level of clarity to protect citizens’ rights. For the same

reason, such vague language gives government officials unfettered discretion in its enforcement,

and causes Plaintiffs and other to avoid First Amendment-protected activity in order to avoid

prosecution.

    144.       Plaintiffs are entitled to prospective relief from the Defendants to remedy the

deprivations suffered as a result of the violations of their First and Fourteenth Amendment rights.

    145.       Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

new Ag-Gag law’s prohibitions on access and employment gained by deception made with the

intent to cause “other injury” is unconstitutional and unenforceable in any situation.

    146.       Plaintiffs are also entitled to injunctive relief in the form of this Court enjoining

Defendants from enforcing the new Ag-Gag law’s prohibitions on access and employment

gained by deception made with the intent to cause “other injury.” Defendants are acting and

threatening to act under color of state law to deprive Plaintiffs of their constitutional rights.

Plaintiffs will suffer irreparable injury and will continue to suffer real and immediate threat of

irreparable injury as a result of the existence, operation, enforcement, and threat of enforcement

of the challenged statute. Plaintiffs have no plain, adequate, or speedy remedy at law. Plaintiffs

are refraining from constitutionally protected activities solely for fear of prosecution under the

statute.

                                      Fourth Cause of Action

                             (Fourteenth Amendment: Due Process)

    147.       Plaintiffs incorporate herein by reference all other paragraphs of this complaint as

if those allegations were set out explicitly herein.




                                                  38
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 39 of 44




    148.        Iowa Code § 717A.3B substantially burdens Plaintiffs’ exercise of a fundamental

right—namely, freedom of speech, in violation of the Due Process Clause of the Fourteenth

Amendment.

    149.        Plaintiffs are entitled to prospective relief from the Defendants to remedy the Due

Process violation.

    150.        Plaintiffs are entitled to declaratory relief in the form of this Court ruling that the

new Ag-Gag law’s prohibitions on access and employment gained by “deception” made with the

intent to cause economic harm or other injury to an agricultural production facility are

unconstitutional under the Due Process Clause of the Fourteenth Amendment.

    151.        Plaintiffs are also entitled to injunctive relief in the form of this Court enjoining

Defendants from enforcing the new Ag-Gag law’s prohibitions on access and employment

gained by “deception” made with the intent to cause economic harm or other injury to an

agricultural production facility. Defendants are acting and threatening to act under color of state

law to deprive Plaintiffs of their constitutional rights. Plaintiffs will suffer irreparable injury and

will continue to suffer real and immediate threat of irreparable injury as a result of the existence,

operation, enforcement, and threat of enforcement of the challenged statute. Plaintiffs have no

plain, adequate, or speedy remedy at law. Plaintiffs are refraining from constitutionally protected

activities solely for fear of prosecution under the statute.

                                     REQUEST FOR RELIEF

    Plaintiffs respectfully request an order and judgment:

    1.   Declaring Iowa Code § 717A.3B to be unconstitutionally overbroad and therefore invalid

on its face.

    2.   Declaring Iowa Code § 717A.3B to be an unconstitutional content-based and/or




                                                  39
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 40 of 44




viewpoint discriminatory law on its face.

    3.   Declaring that “other injury,” as used in Iowa Code § 717A.3B(1)(a) and (b), is

unconstitutionally void for vagueness;

    4.   In the alternative, declaring that Iowa Code § 717A.3B(1)(a) and (b)’s prohibitions on

using “deception” to gain access to or employment at an agricultural production facility with the

intent to cause “economic harm or other injury” violate the U.S. Constitution on their face and as

applied to Plaintiffs;

    5.   In the alternative, declaring that the follow provisions of Iowa Code § 717A.3B(1) violate

the U.S. Constitution on their face and as applied to Plaintiffs:

                a.   The prohibition on using “deception” to gain access to an agricultural

                    production facility with the intent to cause “economic harm or other injury to

                    the agricultural production facility’s operations”;

                b.   The prohibition on using “deception” to gain employment at an agricultural

                    production facility with the intent to cause “economic harm or other injury to

                    the agricultural production facility’s operations”;

                c.   The prohibition on using “deception” to gain access to an agricultural

                    production facility with the intent to cause “economic harm or other injury to

                    the agricultural production facility’s . . . owner”;

                d.   The prohibition on using “deception” to gain employment at an agricultural

                    production facility with the intent to cause “economic harm or other injury to

                    the agricultural production facility’s . . . owner”;

                e.   The prohibition on using “deception” to gain access to an agricultural

                    production facility with the intent to cause “economic harm or other injury to




                                                  40
      Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 41 of 44




                    the agricultural production facility’s . . . business interest”;

                 f.   The prohibition on using “deception” to gain employment at an agricultural

                    production facility with the intent to cause “economic harm or other injury to

                    the agricultural production facility’s . . . business interest”;

                 g.   The prohibition on using “deception” to gain access to an agricultural

                    production facility with the intent to cause “economic harm or other injury to

                    the agricultural production facility’s . . . customer”;

                 h.   The prohibition on using “deception” to gain employment at an agricultural

                    production facility with the intent to cause “economic harm or other injury to

                    the agricultural production facility’s . . . customer”;

   6.   Permanently enjoining Defendants, as well as their officers, agents, employees, attorneys,

and all persons in active concert or participation with them, from enforcing Iowa Code

§ 717A.3B.

   7.   In the alternative, permanently enjoining Defendants, as well as their officers, agents,

employees, attorneys, and all persons in active concert or participation with them, from enforcing

Iowa Code § 717A.3B(1)(a) and (b) for violations “with the intent to cause . . . economic harm or

other injury”;

   8.   In the alternative, permanently enjoining Defendants, as well as their officers, agents,

employees, attorneys, and all persons in active concert or participation with them, from enforcing

the follow provisions of Iowa Code § 717A.3B(1):

                 a.   The prohibition on using “deception” to gain access to an agricultural

                    production facility with the intent to cause “economic harm or other injury to

                    the agricultural production facility’s operations”;




                                                   41
  Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 42 of 44




           b.   The prohibition on using “deception” to gain employment at an agricultural

               production facility with the intent to cause “economic harm or other injury to

               the agricultural production facility’s operations”;

           c.   The prohibition on using “deception” to gain access to an agricultural

               production facility with the intent to cause “economic harm or other injury to

               the agricultural production facility’s . . . owner”;

           d.   The prohibition on using “deception” to gain employment at an agricultural

               production facility with the intent to cause “economic harm or other injury to

               the agricultural production facility’s . . . owner”;

           e.   The prohibition on using “deception” to gain access to an agricultural

               production facility with the intent to cause “economic harm or other injury to

               the agricultural production facility’s . . . business interest”;

           f.   The prohibition on using “deception” to gain employment at an agricultural

               production facility with the intent to cause “economic harm or other injury to

               the agricultural production facility’s . . . business interest”;

           g.   The prohibition on using “deception” to gain access to an agricultural

               production facility with the intent to cause “economic harm or other injury to

               the agricultural production facility’s . . . customer”;

           h.   The prohibitions on using “deception” to gain employment at an agricultural

               production facility with the intent to cause “economic harm or other injury to

               the agricultural production facility’s . . . customer”;

9.   Awarding the Plaintiffs reasonable attorneys’ fees and costs; and

10.  Awarding any such relief as the Court may deem just and proper.




                                              42
     Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 43 of 44




Dated this 22nd day of April, 2019.

                                      Respectfully submitted:

                                      /s/ Rita Bettis Austen
                                      Rita Bettis Austen, AT0011558
                                      ACLU OF IOWA FOUNDATION, INC.
                                      505 Fifth Ave., Ste. 808
                                      Des Moines, IA 50309–2317
                                      Telephone: 515.243.3988
                                      Fax: 515.243.8506
                                      Email: Rita.Bettis@aclu-ia.org

                                      Matthew Liebman (pro hac vice application
                                      forthcoming)
                                      Cristina Stella (pro hac vice application
                                      forthcoming)
                                      Kelsey Eberly (pro hac vice application
                                      forthcoming)
                                      Animal Legal Defense Fund
                                      525 East Cotati Avenue
                                      Cotati, CA 94931
                                      (707) 795-2533, ext. 1028
                                      mliebman@aldf.org
                                      cstella@aldf.org
                                      keberly@aldf.org

                                      Matthew Strugar (pro hac vice application forthcoming)
                                      Law Office of Matthew Strugar
                                      3435 Wilshire Blvd., Suite 2910
                                      Los Angeles, CA 90010
                                      (323) 696-2299
                                      matthew@matthewstrugar.com

                                      Professor Alan Chen (pro hac vice application
                                      forthcoming)
                                      University of Denver
                                      Sturm College of Law
                                      2255 E. Evans Avenue Denver, CO
                                      80208
                                      (303) 871-6283
                                      achen@law.du.edu

                                      Professor Justin Marceau (pro hac vice application
                                      forthcoming)


                                               43
Case 4:19-cv-00124-JEG-HCA Document 1 Filed 04/22/19 Page 44 of 44




                        Of Counsel, Animal Legal Defense Fund
                        University of Denver
                        Sturm College of Law
                        2255 E. Evans Avenue
                        Denver, CO 80208
                        (303) 871-6449
                        jmarceau@law.du.edu

                        David S. Muraskin (pro hac vice application forthcoming)
                        Public Justice, P.C.
                        1620 L St. NW, Suite 630
                        Washington, DC 20036
                        (202) 861-5245
                        dmuraskin@publicjustice.net

                        Attorneys for Plaintiffs




                                  44
